NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


In the Interest of E.M., a child.       )
                                        )
                                        )
L.B.,                                   )
                                        )
              Appellant,                )
                                        )
v.                                      )    Case No. 2D19-3107
                                        )
DEPARTMENT OF CHILDREN AND              )
FAMILIES and GUARDIAN AD LITEM          )
PROGRAM,                                )
                                        )
              Appellees.                )
                                        )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Pinellas County; James V. Pierce,
Acting Circuit Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and David C. Chafin,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Fort Myers, for Appellant.

Bernie McCabe, State Attorney,
Clearwater, and Leslie M. Layne,
Assistant State Attorney, Clearwater,
for Appellee Department of Children
and Families.

Thomasina Moore and Joanna
Summers Brunell, Appellate Counsel,
Tallahassee, for Appellee Guardian ad
Litem Program.


PER CURIAM.


            Affirmed.


SILBERMAN, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-